 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
     SHARON T.,
 9                                                      Case No. 3:18-cv-05058-TLF
                               Plaintiff,
10          v.                                          ORDER REVERSING AND
                                                        REMANDING THE
11   COMMISSIONER OF SOCIAL                             COMMISSIONER’S DECISION TO
     SECURITY,                                          DENY BENEFITS
12
                               Defendant.
13

14
            Plaintiff appeals the Commissioner’s denial of her applications for disability insurance
15
     and supplement security income (“SSI”) benefits. The parties have consented to have this matter
16
     heard by the undersigned Magistrate Judge. 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
17
     73; Local Rule MJR 13. For the reasons set forth below, the Commissioner’s decision is reversed
18
     and remanded for further administrative proceedings.
19
                                    PROCEDURAL BACKGROUND
20
            Plaintiff applied for disability insurance and SSI benefits. Dkt. 10, Administrative Record
21
     (“AR”) 15. She alleges she became disabled as of January 18, 2012. AR 16. The Commissioner
22
     denied her applications on initial administrative review and on reconsideration. AR 15.
23
     Following a hearing, an administrative law judge (“ALJ”) found plaintiff to be not disabled. AR
24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 1
 1   15-38. Plaintiff appeals that decision, seeking reversal and remand for further administrative

 2   proceedings.

 3                                      STANDARD OF REVIEW

 4          The Court will uphold an ALJ’s decision unless it is: (1) based on legal error; or (2) not

 5   supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

 6   Substantial evidence is “‘such relevant evidence as a reasonable mind might accept as adequate

 7   to support a conclusion.’” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017) (quoting

 8   Desrosiers v. Sec'y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988)). This requires

 9   “more than a mere scintilla,” though “less than a preponderance” of the evidence. Id. (quoting

10   Desrosiers, 846 F.2d at 576).

11          The ALJ is responsible for determining credibility, and for resolving any conflicts or

12   ambiguities in the record. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th

13   Cir. 2014). When evidence is sufficient to support more than one outcome, the Court upholds the

14   ALJ’s decision. Trevizo, 871 F.3d at 674-75; Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d

15   1155, 1165 (9th Cir. 2008). The Court, however, may not affirm by locating a quantum of

16   supporting evidence and ignoring the non-supporting evidence. Orn v. Astrue, 495 F.3d 625, 630

17   (9th Cir. 2007).

18          The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

19   F.3d 995, 1009 (9th Cir. 2014). The Court also must weigh both the evidence that supports and

20   evidence that does not support the ALJ’s conclusion. Id. The Court may not affirm the ALJ’s

21   decision for a reason upon which the ALJ did not rely. Id. at 1010. Rather, only the reasons the

22   ALJ identifies are considered in the scope of the Court’s review. Id.

23

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 2
 1                                         ISSUES FOR REVEW

 2          1. Whether the ALJ erred in failing to ascribe any limitations to those
               impairments found to be “severe,” including plaintiff’s posttraumatic
 3             stress disorder (“PTSD”) and carpal tunnel syndrome?

 4          2. Whether the ALJ erred in evaluating the medical and psychological
               opinion evidence in the record?
 5
            3. Whether the ALJ erred in rejecting (a) a June 2013 lay witness statement
 6             from plaintiff’s mother, (b) a May 2013 and an April 2016 lay witness
               statement from plaintiff’s friend Jones, and (c) an April 2016 lay witness
 7             statement from plaintiff’s friend Hall?

 8          4. Whether the residual functional capacity assessed by the ALJ does not
               allow for the jobs identified by the vocational expert?
 9
                                                  HOLDING
10
            After carefully considering each of the issues plaintiff has raised, along with the ALJ’s
11
     decision and the administrative record, the Court holds that the ALJ erred in evaluating the
12
     psychological opinion evidence and the April 2016 lay witness statements from Ms. Jones and
13
     Ms. Hall. Because of those errors, the ALJ also erred in assessing plaintiff’s RFC, in finding she
14
     could perform other jobs existing in significant numbers in the national economy at step five of
15
     the sequential disability evaluation process, and thus in finding her to be not disabled at that step.
16
     The ALJ’s decision is therefore reversed and remanded to the Commissioner to further consider
17
     those issues.
18
                                                DISCUSSION
19
            The Commissioner employs a five-step sequential evaluation process to determine if a
20
     claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920. At step five of that process, the ALJ
21
     assesses the claimant’s residual functional capacity (“RFC”) to determine whether he or she can
22
     make an adjustment to other work. Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013). It is
23
     the ALJ’s burden to show the claimant can perform jobs that exist “in significant numbers in the
24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 3
 1   national economy.” Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); 20 C.F.R. §§

 2   404.1520(e), 416.920(e).

 3          RFC is the maximum amount of work a claimant can do based on the relevant evidence

 4   in the record. Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *2. In assessing RFC,

 5   the ALJ must take into account lay witness testimony regarding the claimant’s symptoms, unless

 6   the ALJ expressly rejects a lay witness’s testimony and gives reasons germane to that witness for

 7   doing so. Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017).

 8          In this case the ALJ determined that plaintiff had the RFC to perform a modified range of

 9   light work with certain additional mental, postural, and environmental limitations. AR 23. Based

10   on the vocational expert’s testimony that an individual with the same RFC—and the same age,

11   education, and work experience of plaintiff—could perform other jobs, the ALJ determined that

12   plaintiff was able to perform other jobs existing in significant numbers in the national economy,

13   and therefore that she was not disabled at step five. AR 36-38.

14   A.     Lay Witness Evidence

15          1.      Plaintiff’s Mother’s June 2013 Function Report

16          In assessing plaintiff’s RFC, the ALJ rejected the lay witness statements of plaintiff’s

17   mother that plaintiff had difficulty with lifting, squatting, bending, reaching, understanding,

18   concentration, completing tasks, handling stress, and getting along with others. AR 35, 336-37.

19   The ALJ rejected those statements because plaintiff’s mother lived in Virginia and did not see

20   plaintiff on a regular basis, and thus could not answer a number of questions about plaintiff’s

21   functioning. AR 35.

22          Friends and family members who are in a position to observe the claimant’s symptoms

23   and activities “are competent to testify” as to the claimant’s condition. Valentine v. Comm. of

24   Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009). The ALJ need not accept the testimony of a

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 4
 1   family member “who knows little” about the claimant’s functional capacity. Id.

 2          The ALJ noted that plaintiff’s mother did not see plaintiff on a regular basis and could

 3   not answer a number of questions about plaintiff’s functional capacity. AR 332-37. Answering a

 4   question about plaintiff’s activities from the time she wakes up until the time she goes to bed,

 5   plaintiff’s mother stated: “Don’t know she lives miles away.” Id. at 332. Plaintiff’s mother also

 6   answered “Not sure” to many questions regarding plaintiff’s functioning and activities of daily

 7   living. Id. at 333-37. The ALJ properly rejected plaintiff’s mother’s statements on this basis.

 8          2.       Ms. Jones’ May 2013 and April 2016 Statements

 9          Plaintiff’s friend, Jones, stated in May 2013: Plaintiff has bouts of depression that seem

10   to be brought on by stressful situations; situations that should easily be handled by others

11   plaintiff’s age seem very stressful for her; plaintiff often responds to stress with lethargy and a

12   lack of enthusiasm; and plaintiff often starts small cleaning projects that take days to complete.

13   AR 304. Ms. Jones further stated that plaintiff takes naps throughout the day yet always remains

14   tired, that she is uncomfortable in social settings and seems unable to interact. Id.

15          The ALJ did not address this statement. Citing Molina v. Astrue, 674 F.3d 1104 (9th Cir

16   2012), defendant argues that any error the ALJ made in failing to address Ms. Jones’ statement

17   was harmless.

18          In Molina, the Ninth Circuit decided that, “[w]here lay witness testimony does not

19   describe any limitations not already described by the claimant, and the ALJ’s well-supported

20   reasons for rejecting the claimant’s testimony apply equally well to the lay witness testimony,”

21   the ALJ’s failure to discuss that testimony is not per se prejudicial. 674 F.3d at 1117.

22          As defendant points out, plaintiff does not challenge the reasons the ALJ gave for

23   discounting her own testimony concerning symptoms and limitations.

24          Yet the ALJ in Molina referenced all of the lay witness statements, which showed the

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 5
 1   ALJ actually reviewed the lay testimony, even though the ALJ did not explain her reasons for

 2   rejecting it. 674 F.3d at 1114-15. In this case, nothing indicates the ALJ actually considered Ms.

 3   Jones’ May 2013 statement, or was aware of its existence. Molina is thus distinguishable, and the

 4   ALJ’s error requires remand.

 5          In another statement (dated April 15, 2016), Ms. Jones discussed plaintiff’s need to use

 6   the restroom frequently due to digestive issues and severe stomach pain. AR 400. Ms. Jones

 7   stated plaintiff’s stomach pain was so debilitating at times that plaintiff would get stuck on the

 8   toilet and not want to be touched or moved. Id. Ms. Jones further stated that plaintiff had issues

 9   with her knees that caused her to hobble around and limp, and prevented her from walking up the

10   three flights of stairs to her apartment or standing for long periods of time. Id.

11          The ALJ summarized this statement (AR 35), but did not describe any reasons for

12   rejecting it. Diedrich, 874 F.3d at 640 (ALJ must give germane reasons for rejecting lay witness

13   testimony). Nevertheless, that error was harmless. Unlike the ALJ’s failure to address Ms. Jones’

14   May 2013 statement, the ALJ expressly mentioned the April 2016 statement and therefore was

15   clearly aware of it. The ALJ also specifically discounted plaintiff’s symptom testimony

16   regarding her stomach issues. AR 20, 31-32; Molina, 674 F.3d at 1117 (where lay witness

17   testimony describes the same limitations the claimant describes, the reasons the ALJ offers for

18   rejecting the claimant’s testimony apply equally well to the lay witness testimony).

19          3.      Ms. Hall’s April 2016 Statement

20          Another friend of plaintiff’s, Hall, offered a statement dated April 11, 2016, in which she

21   described plaintiff as having to deal with pain and limited mobility due to her stomach issues and

22   leg problems. AR 397. Ms. Hall further stated that plaintiff experienced random bouts of

23   cramping, had severe nausea and “pain to the point where she can hardly sit upright,” and was

24   unable to stand for long periods of time. Id.

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 6
 1          The ALJ made no mention of Ms. Hall’s statement. The record fails to show the ALJ was

 2   aware of or actually considered those observations, and Ms. Hall’s observations go beyond the

 3   general concerns expressed by plaintiff and others about stomach discomfort. Stout v. Comm’r,

 4   Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (refusing to dismiss error as harmless if

 5   doing so would require affirming denial of benefits on a ground not invoked by the ALJ). Under

 6   Molina, therefore, the ALJ’s error in failing to address Ms. Hall’s statement is not harmless.

 7   B.     Medical Opinion Evidence

 8          1.      Treating Physician Jonathan Borchers, M.D.

 9          In a form he completed in February 2012, Dr. Borchers noted that plaintiff’s depression

10   and fibromyalgia would require accommodations or considerations. AR 1855. He found that

11   plaintiff’s conditions limit her ability in prolonged standing and heavy lifting. Id. He opined that

12   plaintiff is limited to sedentary work and can work only 21-30 hours per week. AR 1855, 1857.

13          The ALJ gave this opinion “little weight.” He explained that he found “no objective basis

14   for limiting her ability to walk or to work more than 30 hours a week.” AR 33. He noted that Dr.

15   Borchers wrote that plaintiff was more limited by depression than physical impairments but

16   elsewhere noted that plaintiff’s depression was stable. Id. The ALJ noted that plaintiff was found

17   to walk with a normal gait. He noted that plaintiff was able to live independently and care for a

18   son whose age was between 9 and 13 at the time and had attention deficit disorder. And he noted

19   that plaintiff traveled to Virginia multiple times without any reported health obstacles. Id.

20          Because the reviewing physicians’ opinions contradicted Dr. Borchers’s opinion, the ALJ

21   was required to give specific and legitimate reasons to discount it. Lester v. Chater, 81 F.3d 821,

22   830 (9th Cir. 1996). Moreover, an ALJ may reject an opinion on the limiting effects of

23   impairments when the opinion consists “primarily of a standardized, check-the-box form in

24   which [the provider] failed to provide supporting reasoning or clinical findings, despite being

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 7
 1   instructed to do so.” Molina, 674 F.3d at 1111-12; but see Garrison v. Colvin, 759 F.3d 995,

 2   1014 n.17 (9th Cir. 2014) (mere fact that opinion is provided on “check box” form is not

 3   sufficient to reject it). The ALJ gave adequate reasons for discounting Dr. Borchers’s opinion

 4   regarding physical symptoms and related work limitations, yet substantial evidence does not

 5   support the ALJ’s rejection of Dr. Borchers’s psychological findings.

 6          Treatment records indicate that plaintiff can walk normally and with a normal range of

 7   motion, and she shows no tenderness, weakness, or loss of sensation in her legs. See AR 438,

 8   441, 452, 991, 1379, 1382, 2219. While plaintiff cites Dr. Borchers’s treatment records as a

 9   whole in response, she does not identify any records that undermine the ALJ’s findings. See Dkt.

10   19, p. 3 (citing AR 798-909, 976-98, 1601-86, 2196-2234).

11          On the other hand, Dr. Borchers’s opinion that plaintiff was more limited by depression

12   than physical impairments was not a valid reason to discount his opinion. The ALJ found Dr.

13   Borchers observed that plaintiff’s depression was stable, AR 33, 805, 814, yet Dr. Borchers also

14   described fatigue, bipolar affective disorder, and depression. AR 2059-2078. The longitudinal

15   record contains ample evidence of plaintiff’s serious debilitating symptoms of PTSD and

16   depression, and those symptoms changed over time. See AR 696, 926, 966, 1112, 1255, 1271,

17   1772, 1775, 1777, 1837, 1840, 1850, 1873, 2078, 2093, 2114, 2116, 2128-29, 2142, 2213. The

18   United States Court of Appeals for the Ninth Circuit has held that cycles of improvement and

19   worsening symptoms are common for mental illness. Garrison, 759 F.3d at 1016-18. The

20   contradiction of a medical source opinion by a few, isolated treatment notes is not a sufficient

21   basis to disregard the opinion. In Martinez v. Berryhill, the court held that the ALJ erred in

22   disregarding the treating psychiatrist’s opinion, when the ALJ determined that the psychiatrist’s

23   opinion was not supported by the record, because the “ALJ isolated two treatment notes that

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 8
 1   reflected some improvements, rather than considering the treatment records as a whole, which

 2   showed the severity of [the claimant’s] condition and supported [the treating psychiatrist’s]

 3   opinion.” 721 F. App’x 597, 599 (9th Cir. 2017). The longitudinal record does not support the

 4   ALJ’s finding that plaintiff’s depression was not significantly limiting. Rather, there is ambiguity

 5   that the ALJ must review and reconsider on remand.

 6          2.      Treating “Other Source” Vivian Dinnel, MSW

 7          Ms. Dinnel, plaintiff’s treating therapist, provided treatment and several reports regarding

 8   plaintiff’s mental-health limitations between April 2013 and January 2015. AR 1772, 926, 1826,

 9   1850, 2005, 2092. She noted that plaintiff has PTSD and major depressive disorder. AR 1826,

10   1850, 2005. In one report, she found that these conditions affect plaintiff’s ability to comprehend

11   oral instructions, sit for long periods of time, or have reliable attendance, productivity, and social

12   interaction. AR 2005. In another report, she indicated the plaintiff has poor concentration and

13   that her paranoia, hypervigilance, and poor emotional self-regulation limit her ability to interact.

14   AR 1826. In another, she found that plaintiff “can be expected to call in sick frequently and may

15   need excessive supervision.” AR 1850. And in another evaluation, she found that plaintiff would

16   not be able to follow a regular work schedule “due to distrust of other individuals in general,”

17   and that she experiences extreme anxiety. AR 2092. Ms. Dinnel opined in each report that

18   plaintiff could not work any number of hours during the week. AR 1826, 1850, 2005, 2092.

19          The ALJ gave each of these opinions “little weight.” AR 33. He found that the opinions

20   “are inconsistent with the objective evidence, including Ms. Dinnel’s own treatment notes.” He

21   cited specific treatment notes where Ms. Dinnel made mostly unremarkable observations on

22   mental status examinations. AR 33-34; see AR 696, 1255, 1271 (noting depressed mood and

23   affect), 1775. He also noted that one of Ms. Dinnel’s evaluations came soon after plaintiff

24   returned from a two-month trip to Virginia. AR 1777.

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 9
 1           Because Ms. Dinnel, a Licensed Mental Health Professional who also has a master’s

 2   degree in social work, does not qualify as an “acceptable medical source” under the regulations,

 3   the ALJ was required to give only germane, supported reasons to discount her opinions. 20

 4   C.F.R. § 404.1513(d)(1) (version effective before March 2017); SSR 06-3p; Molina, 674 F.3d at

 5   1111.

 6           The ALJ did not do so here. Although some of the objective mental status findings were

 7   not severe, the longitudinal evidence shows that the plaintiff had been suffering from debilitating

 8   symptoms of PTSD, depression and bipolar affective disorder since 2009. See AR 696, 926, 966,

 9   1112, 1255, 1271, 1772, 1775, 1777, 1837, 1840, 1850, 1873, 2078, 2093, 2114, 2116, 2128-29,

10   2142, 2213. There are repeated assessments from physicians, licensed psychologists, and other

11   health care professionals, consistently reporting that she cannot perform normal functions in the

12   competitive work place due to her psychological conditions. The record does not support the

13   ALJ’s finding here, as the exam findings he cited do not necessarily undermine Ms. Dinnel’s

14   opinions that plaintiff would be so severely limited in concentration, comprehension, social

15   interaction, and emotional self-regulation that she could not work for any length of time.

16   Garrison v. Colvin, 759 F.3d 995, 1016-18 (9th Cir. 2014). The ALJ should review Ms. Dinnel’s

17   assessments and treatment notes on remand to resolve the ambiguity.

18           3.     Treating “Other Source” Svetlana Vasilkiv, ARNP

19           Another treating provider, ARNP Vasilkiv, opined in an October 2012 treatment note that

20   plaintiff’s “mental health seems to be a main barrier for her ability to work,” as it “interferes with

21   her ability to interact [with] people, concentrate and follow directions.” AR 858, 861. She added

22   that plaintiff needed to continue to work with mental health management and that her ability to

23   work may be impaired for three months. Id.

24           The ALJ gave ARNP Vasilkiv’s opinion “little weight.” AR 35.

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 10
 1          Plaintiff asserts that the ALJ erred in discounting ARNP Vasilkiv’s opinion, but that error

 2   would be harmless: even if the ALJ credited ARNP Vasilkiv’s opinion, it would not support a

 3   finding of disability because ARNP Vasilkiv indicated that plaintiff’s impairment would last

 4   only three months. AR 858, 861; see 42 U.S.C. § 1382c(a)(3)(A) (defining disability as inability

 5   to work due to impairments that “ha[ve] lasted or can be expected to last for a continuous period

 6   of not less than twelve months”).

 7          4.      Reviewing Physician Trula Thompson, M.D.

 8          Finally, plaintiff challenges the ALJ’s decision to give “some weight” to the March 2012

 9   opinion of Dr. Thompson, a reviewing physician. See AR 34, 2192. The ALJ explained that Dr.

10   Thompson’s opinion that plaintiff can perform light work was consistent with the evidence as the

11   ALJ discussed it. AR 34. Plaintiff contends that Dr. Thompson’s opinion was based on an

12   incomplete review of the record, as she did not view any evidence after December 2013, and that

13   Dr. Thompson did not consider the impact of plaintiff’s mental conditions on her functioning.

14   See AR 2192.

15          Plaintiff does not identify any error in the ALJ’s consideration of Dr. Thompson’s

16   opinion. A non-examining physician’s opinion may constitute substantial evidence when it is

17   “consistent with independent clinical findings or other evidence in the record.” Thomas v.

18   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Plaintiff does not identify evidence that conflicts

19   with Dr. Thompson’s opinion. Her contention that the ALJ should have found greater limitations

20   based on the results of a shoulder MRI that Dr. Thompson summarized, AR 2192, 2206, also

21   does not show any error: First, she raises this argument for the first time in the reply brief. See

22   Thompson v. Commissioner, 631 F.2d 642, 649 (9th Cir. 1980) (“appellants cannot raise a new

23   issue for the first time in their reply briefs”). Second, the ALJ was not required to infer, from the

24   MRI results, limitations beyond the “light” level of work that Dr. Thompson found appropriate.

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 11
 1   Cf. Schmidt v. Sullivan, 914 F.2d 117, 118 (7th Cir. 1990) (ALJs “must be careful not to

 2   succumb to the temptation to play doctor”).

 3   C.     Inclusion of Severe Impairments in RFC

 4          Plaintiff also assigns error to the ALJ’s failure to include limitations from PTSD and

 5   carpal tunnel syndrome in her RFC, and thus in the hypothetical the ALJ posed to a vocational

 6   expert to determine whether plaintiff is disabled. The ALJ found that both conditions are severe

 7   impairments at step two. AR 19.

 8          The ALJ accounted, in the RFC, for some of the limitation from PTSD that plaintiff

 9   identifies, limiting plaintiff to “uncomplicated and routine tasks,” “incidental interaction with the

10   public,” and “occasional interaction with coworkers.” AR 23. The ALJ rejected additional

11   limitations from PTSD in discounting the opinions of Ms. Dinnel. AR 33-34. On remand, the

12   ALJ is directed to review Dr. Borchers’s and Ms. Dinnel’s reports and notes, and consider

13   whether the PTSD and depression symptoms and limitations would change the RFC.

14          With respect to carpal tunnel syndrome, plaintiff does not identify any specific

15   limitations the ALJ allegedly disregarded. An ALJ’s finding that an impairment is severe does

16   not imply that the impairment “must correspond to limitations on a claimant's ability to perform

17   basic work activities. Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1229 (9th Cir. 2009).

18   Accordingly, plaintiff does not identify any error in the ALJ’s consideration of limitations from

19   carpal tunnel syndrome.

20   D.     Hypothetical Posed to Vocational Expert

21          Finally, plaintiff asserts that the hypothetical question the ALJ posed to the vocational

22   expert does not match the RFC in the ALJ’s written decision: at the hearing, the ALJ referred to

23   “a reasoning level of no greater than 2,” AR 70; but in the written decision, the RFC states that

24   plaintiff “can perform uncomplicated and routine tasks under reasoning level 2.” AR 23

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 12
 1   (emphasis added). However, because the ALJ on remand will need to reassess plaintiff’s RFC to

 2   account for the lay-witness testimony and mental health evidence discussed above, the Court

 3   does not reach this assignment of error.

 4                             REMAND FOR FURTHER PROCEEDINGS

 5          Plaintiff seeks reversal and remand for further administrative proceedings. The decision

 6   whether to remand for additional evidence or for an award of benefits “is within the discretion of

 7   the court.” Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen,

 8   812 F.2d 1226, 1232 (9th Cir. 1987)). If an ALJ commits an error, and there is uncertainty and

 9   ambiguity in the record, and further proceedings can remedy the error, the Court should remand

10   for that purpose, rather than to award benefits. Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir.

11   2017); Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017).

12          The ALJ erred in failing to address significant probative evidence from the lay witnesses,

13   and mental health evidence from Dr. Borchers and Ms. Dinnel in the record that the ALJ was

14   required to take into account and resolve ambiguity. Because that evidence supports plaintiff’s

15   allegations of disabling symptoms and limitations, there is uncertainty in the record as to whether

16   the ALJ’s RFC assessment—and therefore his step five determination and finding of non-

17   disability—is supported by substantial evidence. These are issues that the Commissioner must

18   resolve on remand.

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 13
 1                                           CONCLUSION

 2          For the foregoing reasons, the Court finds the ALJ improperly determined plaintiff to be

 3   not disabled. Defendant’s decision to deny benefits therefore is REVERSED and this matter is

 4   REMANDED to the Commissioner for further administrative proceedings in accordance with the

 5   findings herein.

 6          Dated this 26th day of February, 2019.

 7

 8


                                                        A
 9

10                                                      Theresa L. Fricke
                                                        United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING THE
     COMMISSIONER’S DECISION TO DENY BENEFITS - 14
